NIX, Presiding Judge:
Hiram Jones, hereinafter referred to as the defendant, was charged by information in the District Court of Alfalfa County with the crime of Violation of the Oklahoma Securities Act. He waived trial by jury and the court found him guilty and sentenced him to pay a $1,500.00 fine, and to serve 1 year in the penitentiary; of which the 1 year sentence was suspended.
His appeal was lodged in this Court on December 14, 1967, by transcript. Defendant was granted one extension of time in which to brief, which expired on February 17, 1968. On April 18, 1968, [since no further extension had been requested, nor a brief filed] this cause was summarily submitted for opinion in accordance with Rules 6 and 9 of the Court of Criminal Appeals.
*231This Court has consistently and repeatedly held, as in Ashby v. State, Okl.Cr., 406 P.2d 1007:
“Where the defendant appeals from a Judgment of conviction and no briefs are filed in support of the petition in error, this Court will examine the records only for fundamental error. If none appears of record, the Judgment will be affirmed.”
This Court has carefully examined the transcript filed, and finds no fundamental error.
The judgment and sentence of the trial court is hereby
Affirmed.
BUSSEY and BRETT, JJ., concur.